

117 SJ 16 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Securities and Exchange Commission relating to “Procedural Requirements and Resubmission Thresholds Under Exchange Act Rule 14a–8”.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 16IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Brown introduced the following joint resolution; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Securities and Exchange Commission relating to Procedural Requirements and Resubmission Thresholds Under Exchange Act Rule 14a–8.That Congress disapproves the rule submitted by the Securities and Exchange Commission relating to Procedural Requirements and Resubmission Thresholds Under Exchange Act Rule 14a–8 (85 Fed. Reg. 70240 (November 4, 2020)), and such rule shall have no force or effect.